Title: Thomas Leiper to Thomas Jefferson, 17 April 1814
From: Leiper, Thomas
To: Jefferson, Thomas


          
            Dear Sir Philada  April 17th 1814—
            I wrote you on the 9th of Decr and the 2d of January since I have received yours of the 1st of January which I have read again and again but none other has nor never shall because I believe it would not advance your standing with a number of your friends of which number you may put me down as one—I observe you are affraid you are affraid that Bonaparte will Conquer Europe and by that means will conquer England—England has been at War with us for upwards of Twenty years and will conquer us if she can and as she has been at the Bottom of all the Wars in Europe these Centenaries past from that circumstance the sooner she is conquered the better—You and I read the same history let us look at the origin of the present War of France and the Allies The people of France agreed to establish a republican goverment which you and I agree they had a right to do they sent their Embassador to England their request was a reasonable One for England to let them alone and establish their Goverment in their own way I do not correctly remember their answer but it amounted in substance to this—You are a set of scoundrels for attempting any
			 thing like a republican Goverment you shall leave England in Fourteen days and they did oblige him to go within the time—In the mean time the Duke of Brunswick was put in Battle array Look at his friendly Proclaimation and again look at the Compacts
			 formed at Coblentz & Pelnuntz where they did agree to divid France and Blot it out of the Map of Europe Again a Treaty was made at Amies by the whole powers of Europe who broke it the British—Prelemenories was were established lately but Bonaparte has been given to understand since They cannot be complied with till they consult their Allies that is
			 Castleraegh and Company from this very circumstance their will be no peace for Castlereagh has got with him the whole funds of England in his possession and money you know has a very powerfull effect on a the great men as they are called in Europe—Now Sir my mind is made up that the
			 Executive of England is the Cause of all the bloodshed and not Bonaparte for these Twenty years and my opinions proceed from the foregoing facts—You are affraid that Alexander will be dispossessed of his Title of Emperior the sooner the better from the history I have read of Russia they cannot have a worse Goverment—Let us take a Look of the Virtuous Kings all in a Bunch Russia Austria & Prussia what did they do they Cut up Polland and each took a slice and the Virtuous King of Great Britian looked on and suffered this  thing to take place
			 Indeed she makes no calculations but in the way of Trade for if she finds that object can be advanced by any exchange she will agree to it for she never had and believe never will have any other object in
			 view—What was the
			 principle
			 cause of the brecking the Treaty of Amies it was  Trade—England that found that Bonaparte was going to every part of France inquiring to every species of manufacturies &ca and giving every eade in his power to premote them—England found it would not do especially as
			 the Marquiss of Lands doun told them in the House of Lords that the Taxes in France per head was only One Pounds ten shillings and in England they were six Pounds and that it was impossible for them to manufacture with them on the same Terms and I have no doubt at this period they are some 20 per Cent higher in England—Thus far had I wrote when the enclosed Made its appearence in Ralf’s paper should it by the bye should be yours which I hope it is not
			 I must beg leave to differ from you in
			 opinion General Armstrong on his return from the Lines said had the embargo been strickly observed the British could not have supported the their Fleets and Armies and would have been obliged to return from whence they came I am with the Utmost esteem and respectYour most Obedeint Sert
            Thomas
              Leiper
          
          
            PS Enclosed is your letter to me of the 1st of January 1814 which was my intention to have returned at this date but it has been with this letter under lock & Key ever since
          
        